     Exhibit 1 of
     Alexa Moor
     Declaration



Case 3:20-cv-00517-RJC-DCK Document 13-10 Filed 06/30/21 Page 1 of 3
To:      Jobbie Flowers[jobbie.flowers@electrolux.com]; Kopal Rawat[kopal.rawat@electrolux.com]
Cc:      Brenda Simpson[brenda.simpson@electrolux.com]
From:    Alexa Moor[/O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
(FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=0B40D864582A4AA3A4B40091D1A0C8E5-MOORALE]
Sent:    Fri 7/19/2019 11:43:52 AM (UTC-04:00)
Subject: RE: HR

 Hi Jobbie,

 I’ll send you a calendar invite for later next week (I’m out Monday and Tuesday). If there’s anything urgent, please let me know.
 Thanks,

 --
 Alexa Moor, SHRM-SCP
 Human Resources Business Partner
 IT, International, Legal, Risk

 Electrolux Major Appliances North America
 10200 David Taylor Drive
 Charlotte, NC 28269
 704.307.0293
 alexa.moor@electrolux.com
 Shape living for the better.
 Act sustainably. Create better experiences. Always improve.




 From: Jobbie Flowers
 Sent: Friday, July 19, 2019 11:35 AM
 To: Alexa Moor <alexa.moor@electrolux.com>; Kopal Rawat <kopal.rawat@electrolux.com>
 Cc: Brenda Simpson <brenda.simpson@electrolux.com>
 Subject: RE: HR

 Good Afternoon Alexa,

 We haven’t met formally so I would like to meet with you if you have availability next week. Also, I think your guidance can help
 with a challenge I’m currently facing.

 Regards,

 From: Alexa Moor
 Sent: Friday, July 19, 2019 11:24 AM
 To: Jobbie Flowers <jobbie.flowers@electrolux.com>; Kopal Rawat <kopal.rawat@electrolux.com>
 Cc: Brenda Simpson <brenda.simpson@electrolux.com>
 Subject: RE: HR

 Hi Kopal and Jobbie,

 Is this for medical leave or for general HR questions/inquiries?

 --
 Alexa Moor, SHRM-SCP
 Human Resources Business Partner
 IT, International, Legal, Risk

 Electrolux Major Appliances North America
 10200 David Taylor Drive
 Charlotte, NC 28269
 704.307.0293
                     Case 3:20-cv-00517-RJC-DCK Document 13-10 Filed 06/30/21 Page 2 of 3
 alexa.moor@electrolux.com
 Shape living for the better.
Act sustainably. Create better experiences. Always improve.




From: Jobbie Flowers
Sent: Friday, July 19, 2019 11:11 AM
To: Kopal Rawat <kopal.rawat@electrolux.com>; Alexa Moor <alexa.moor@electrolux.com>
Cc: Brenda Simpson <brenda.simpson@electrolux.com>
Subject: RE: HR

Thanks Kopal

From: Kopal Rawat
Sent: Friday, July 19, 2019 11:01 AM
To: Alexa Moor <alexa.moor@electrolux.com>
Cc: Jobbie Flowers <jobbie.flowers@electrolux.com>; Brenda Simpson <brenda.simpson@electrolux.com>
Subject: HR

Hi Alexa,

Jobbie would like to reach out to HR and would like to know what is the process.

Thanks,

Kopal Rawat
Application Development & Support Manager
Electrolux Major Appliances - NA
Email – kopal.rawat@electrolux.com
Mobile – 980-205-5860




                    Case 3:20-cv-00517-RJC-DCK Document 13-10 Filed 06/30/21 Page 3 of 3
